Title: Orderly Book, 6 November 1758
From: Washington, George
To: 



[6 November 1758]

Camp at Loyal Hannon Novr 6 1758
Parole Savanna
Morning Orders
A return to be given in to the brigade Majr immediately of the Number of Persons belonging to each Corps that draw Provisions including Officers Soldiers Women & Servants Specifying those unfit for Duty.
The Sick who are going down to Reas Town are to set of this day at 12 OClock to take 4 Days Provisions All the Bakers amongst the Troops are this Afternoon at 3 OClock to be sent to Mr Hoops at the Store who is to employ them in baking of bread for the Men, the Troops are therefore to make use of what they will have Occasion for off the Ovins this day as they will Afterwards be employd in the publick Service, The Serjts are to March their Bakers to the Store.
The Picquits of the line are every Evening to Assemble upon the Grand parade at 4 OClock where they will receive their orders from the field Officer of the Day.
The Commanding Officers are to Compleat their Men that remain at Loyal hannon from amongst the Sick going down to reas Town, with Cartridge boxes & the best of the Arms &c.

The 2d V. Regimt & 2d Battn Pensilvs. are each to send a Sent[ry] for the Serjts orderly over Genl Forbes.
After Orders
A Detachmt Consistg of 1 Capt. 2 Subs. 3 Serjts and 100 Rank and file to parade to morrow morng at 8 OClock they are to be provided with two days Provisions and will receive their directions from Mr Dugeon Enginneer.
